Citation Nr: 1824569	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diverticulitis. 

2.  Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to January 2013.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran currently within the jurisdiction of the Muskogee, Oklahoma RO.   

The March 2013 rating decision also included the issue of entitlement to an increased rating for the Veteran's service-connected right hip disability.  The Veteran filed a January 2014 notice of disagreement with the evaluation and an August 2014 statement of the case was issued.  In an October 2014 VA Form 9 the Veteran indicated that she was not appealing the issue of entitlement to an increased rating for her right hip disability.  As such, the appeal as to this issue was not perfected.  The Veteran submitted a claim for an increased rating claim for her right hip in November 2017.  A rating decision was issued in January 2018.  That issue is not before the Board and the issues are as noted on the cover page.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2017 Board videoconference hearing and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diverticulitis.  She was provided with a December 2017 VA examination which the Board finds inadequate.  The Board also points out that the recent examination was added to the record after the statement of the case and has not been considered by the AOJ in a supplemental statement of the case.  As the claim is being remanded, that procedural problem will be corrected on remand.  

The December 2017 examiner noted that records from December 2012 show diverticulitis and the Veteran had diverticulitis diagnosed in 2017.  The examiner concluded that the Veteran's diverticulitis was not etiologically related to her service-connected hysterectomy because she was unable to envisage any mechanism by which a hysterectomy would cause diverticulitis.  

The December 2017 VA examination is inadequate because the examiner noted the Veteran had diverticulitis diagnosed in 2017 but did not indicate how she came to this conclusion.  Specifically, the examination notes that laboratory testing was performed but that neither diagnostic procedures nor imagining studies were performed.  Thus, it is unclear if the examiner diagnosed the Veteran with diverticulitis based on history or through the laboratory testing performed at the examination.  In addition, the examiner found that a hysterectomy could not cause diverticulitis but did not address a December 2010 private treatment record noting the Veteran had a "long twisted colon with adhesions from her hysterectomy."  Moreover, the examiner did not provide an opinion as to whether the Veteran's diverticulitis was otherwise etiologically related to her active service.  As such, an addendum opinion must be obtained on remand.  

In addition, the Veteran is seeking an increased initial rating for her service-connected migraine headaches.  The Veteran was most recently provided with a VA examination in April 2012.  The examination report noted that the Veteran's headaches were described as "unknown."  The Veteran reported that her headaches occurred once a day and lasted two hours.  The Veteran reported no symptoms in regards to her headaches. 

The Board finds the April 2012 VA examination to be incomplete.  It appears the examiner did not illicit a response from the Veteran in regard to symptoms and a description of her headaches; likely because the issue at that time was service connection, rather than increased rating.  Moreover, at her November 2017 Board hearing the Veteran indicated she had headaches and migraines which were distinct in nature with migraines being more severe.  The April 2012 VA examination does not indicate any reference to a distinction between the Veteran's daily headaches and less frequent, but more severe, migraines.  As such, a new VA examination which adequately addresses the severity of the Veteran's service-connected migraine disability must be obtained on remand.  

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file any and all outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  After the completion of the foregoing, contact the VA examiner who examined the Veteran in December 2017 in connection with the claim for service-connection for diverticulitis and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran currently have diverticulitis?  The examiner must explicitly state what testing, if any, was used to determine this diagnosis.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed diverticulitis was etiologically related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed diverticulitis was caused by the Veteran's service-connected hysterectomy?

The examiner should consider and discuss as necessary the December 2010 private treatment record noting the Veteran had a long twisted colon with adhesions from her hysterectomy and colonoscopy in service that showed evidence of polyps.  

(d)  Is it at least as likely as not that the Veteran's service-connected hysterectomy aggravated any current diverticulitis?

The examiner should consider and discuss as necessary the December 2010 private treatment record noting the Veteran had a long twisted colon with adhesions from her hysterectomy.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the December 2017 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the completion of step one schedule the Veteran for a VA examination to determine the current severity of her service-connected migraine disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's migraines.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

4.  Then adjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

